FILED
                             NOT FOR PUBLICATION                           OCT 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PEDRO SIQUINA-CACATZUN, a.k.a.                   No. 12-71372
Jose Siquina Cacatzun,
                                                 Agency No. A073-120-738
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Pedro Siquina-Cacatzun, a native and citizen of Guatemala, petitions pro se

for review of a Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

         Substantial evidence supports the agency’s finding that Siquina-Cacatzun’s

experiences with guerrillas in Guatemala did not rise to the level of past

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003) (record

did not compel finding of past persecution where petitioner was harassed, but

“never suffered any significant physical violence.”). The record does not compel

the finding that Siquina-Cacatzun established his fear of future harm by guerrillas

was on account of a protected ground. See INS v. Elias-Zacarias, 502 U.S. 478,

482 (1992). In addition, substantial evidence supports the agency’s determination

that his fear of crime in Guatemala is not a basis for relief. See Zetino v. Holder,

622 F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment

by criminals motivated by theft or random violence by gang members bears no

nexus to a protected ground.”). Consequently, Siquina-Cacatzun’s asylum claim

fails.

         Because Siquina-Cacatzun failed to establish eligibility for asylum, his

withholding of removal claim necessarily fails. See Zehatye, 453 F.3d at 1190.




                                            2                                       12-71372
      Finally, substantial evidence supports the agency’s denial of CAT protection

because Siquina-Cacatzun failed to demonstrate it is more likely than not he would

be tortured by or with the consent or acquiescence of a public official in

Guatemala. See Soriano v. Holder, 569 F.3d 1162, 1167 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          3                                  12-71372